DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Chen (US 20190123757).
 	With respect to claim 1, Figure 4 of Chen (US 20190123757) discloses a switched capacitor circuit comprising: an amplifier (110) configured to generate a first output signal (Vout) in response to a first sampled input signal (SI sampling circuit (440) coupled to the amplifier (110) and configured to generate an output signal (Vout) in response to the first output signal (paragraph [0089], the second switched capacitor network 440, the sixteenth switch 445 is coupled with a first terminal of the third capacitor 441, and arranged to selectively couple the third capacitor 441 to the input signal of the stage 303 (e.g., the second input signal Vin_2 in this case) or the output signal Vout of the operational amplifier 100); a first current boost circuit (151-155) coupled to the amplifier and the second sampling circuit and configured to provide current to the second sampling circuit when the first output signal is below a first threshold; and a second current boost circuit (131-135) coupled to the amplifier and the second sampling circuit (440) and configured to receive current from the second sampling circuit when the first output signal is above a second threshold.

 	With respect to claim 3, Figure 4 of Chen (US 20190123757) discloses the switched capacitor circuit of claim 2, wherein the first sampling circuit comprises: a first switch (425) configured to receive the input signal; and a first capacitor (421) whose top plate is coupled to the first switch and the amplifier and whose bottom plate is coupled to a ground terminal (Flere, Vrl predetermined voltage may be a fixed voltage ground ).
 	With respect to claim 4, Figure 4 of Chen (US 20190123757) discloses the switched capacitor circuit of claim 3, wherein the second sampling circuit comprises: a second switch (445) configured to receive the first output signal (Vout); and a load capacitor (441) whose top plate is coupled to the
second switch and whose bottom plate is coupled to the ground terminal (Here, Vr2 predetermined voltage may be a fixed voltage ground ).
 	With respect to claim 12, Figure 4 of Chen (US 20190123757) produces a method comprising: generating a first output signal (Vout) by an amplifier (110) in response to a first sampled input signal (SI); generating an output signal by a second sampling circuit (440) in response to the first output signal (Vout); providing current to the second sampling circuit when the first output signal is below a first threshold; and receiving current from the second sampling circuit when the first output signal is above a second threshold.
 	With respect to claim 13, Figure 4 discloses the method of claim 12 further comprising generating the first sampled input signal by a first sampling circuit (420) in response to an input signal (Vin_l).
.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
 	With respect to Applicant’s arguments that the prior art of Chen fails to teach “a first current boost circuit coupled t the amplifier and the second sampling circuit and configured to provide current to the second sampling circuit when the first output signal is below a first threshold; and a second current boost circuit coupled to the amplifier and the second sampling circuit and configured to receive current form the second sampling circuit when the first output signal is above a second threshold”, the Examiner disagrees. 
 	Applicant points out the first current boost circuit is (151-155) and the second current boost circuit  is (131-155).  As an initial point, the second boost circuit is (131-135).  However, applicant later states as evidence that Chen recites the capacitors can be divided into two capacitor groups and the groups can be charged by turns. The objective of Chen charges the groups to increase the operating speed.  
	Applicant argues the present invention provides current when the first output signal is below a threshold and the second current when the first output is above a threshold.  Here, because the threshold is not specified, it is within the teaching of Chen to provide the current when (say for instance the second threshold is ground) to provide current to the boost circuit and the first threshold  (a very high voltage).  Because the thresholds are not defined the thresholds as stated in the claims are near limitless. As long as current is provided at some point  above some threshold it is sufficient to read on the extremely broad nature of the claim.  Furthermore, if the issue is the charging in turns,  because the 
	With respect to claim 3,  the first plate is coupled to the switch and the amplifier.  In so much as the Vin_1 is coupled to the amplifier through intervening structures the first plate is also coupled to the amplifier through intervening structures through S1 and 480).
	With respect to claim 4, the output signal Vout is interpreted as being generated from the resultant output of Vout feedback to 445.  As such,  the limitations of claim 4 are interpreted as being met. 


Allowable Subject Matter
Claims 5-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 5, the prior art fails to suggest or disclose the switched capacitor circuit of claim 4, wherein the first current boost circuit comprises: a PMOS transistor whose source terminal is
coupled to a primary voltage source and whose drain terminal is coupled to the amplifier; a third switch coupled to a gate terminal of the PMOS transistor and configured to receive a primary bias voltage; and a primary capacitor coupled to the gate terminal of the PMOS transistor and the amplifier.
.

Claim 21 is allowed.
The following is an examiner's statement of reasons for allowance:
 	With respect to claim 21, the prior art of record fails to suggest or disclose a transceiver coupled to the processing unit and the memory module, the transceiver having a switched capacitor circuit as disclosed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842